Title: To George Washington from Richard Greenham and Richard Patten, 25 August 1793
From: Greenham, Richard,Patten, Richard
To: Washington, George



Honourable Sir
St Petersburg [Russia] August 25th 1793

Observing that you send to this Country for Hemp & Flax I was led to enquire how it is that your own Country (such good land as it is) does not produce a sufficientcy for your Consumption, & I was informed that it is intirely for want of People who are acquainted with the management & growth of it—Myself & a relation of mine having been regularly brought up in the Husbandry of Hemp & Flax & being thoroughly acquainted with the Process & Nature of it, take the liberty of offering our service in that Capacity, & should be happy to engage as Stewards to have the Sole management of such Business in either of your Colonies where the land is most suitable, for that purpose—We are at this time in the Habit of Inspecting & receiving of Hemp & Flax at this place for An English Merchant here.
If it meets your Lordships approbation we should be happy to engage for a term of three or five Years certain, with the Proviso we could meet with Such encouragement as our capacity & judgment merits. We are with due defference Your Lordships most obedt Svt,

Richd Greenham Richd Patten


At Mr James Jacksons Merchant St Petersburg

